         Case 2:20-cv-00046-LPR Document 11 Filed 10/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

 HOLSEY ELLINGBURG, JR                                                             PLAINTIFF
 Reg #09172-021

 v.                              Case No. 2:20-cv-00046-LPR



 DEWAYNE HENDRIX                                                                 DEFENDANT
 Warden

                                          JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED, and

ADJUDGED that Plaintiff’s Petition for a Writ of Habeas Corpus (Doc. 2) is DISMISSED.

       IT IS SO ADJUDGED this 5th day of October 2020.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
